19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 1 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 2 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 3 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 4 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 5 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 6 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 7 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 8 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 9 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 10 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 11 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 12 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 13 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 14 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 15 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 16 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 17 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 18 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 19 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 20 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 21 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 22 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 23 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 24 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 25 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 26 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 27 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 28 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 29 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 30 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 31 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 32 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 33 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 34 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 35 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 36 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 37 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 38 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 39 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 40 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 41 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 42 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 43 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 44 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 45 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 46 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 47 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 48 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 49 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 50 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 51 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 52 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 53 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 54 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 55 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 56 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 57 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 58 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 59 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 60 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 61 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 62 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 63 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 64 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 65 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 66 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 67 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 68 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 69 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 70 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 71 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 72 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 73 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 74 of 75
19-01189-WLH11   Doc 794   Filed 12/03/19   Entered 12/03/19 15:57:44   Pg 75 of 75
